[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant moves for summary judgment on the ground that he owed the CT Page 4864-bj plaintiff no duty of care because no genuine issue of material fact exists concerning whether a storm occurred at the time of the plaintiffs fall. See Kraus v. Newton, 211 Conn. 191, 197-98, 558 A.2d 240 (1989) (holding property owners owe no duty of care to invitees until storm ends). The affidavit of the meteorologist, however, fails to state conclusively that a storm occurred at the precise time of the plaintiffs fall. Consequently, a genuine issue of material fact exists as to whether the deendant owed the plaintiff a duty of care. See Muraca v. Bailey'sExpress, Inc., Supeerior Court, judicial district of Middlesex at Middletwon, Docket No. 065809 (May 28, 1993, Higgins, J.) (denying summary judgment when "it has not been established that the storm continued through the time of the accident to the extent that he derfendant did not have duty . . ."). Accordingly, the court denies the defendant's motion for summary judgment.
So Ordered.
D'ANDREA, J.